Case 1:20-cv-05446-EK-LB Document 30 Filed 12/23/20 Page 1 of 7 PageID #: 556



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------x

 GILBERT TIMSIT,

                   Plaintiff,
                                                       ORDER TO SHOW CAUSE
            -against-                                   20-CV-5446(EK)(LB)

 ZTVI ZEV SCHWARTZ, et al.,

                   Defendants.

-------------------------------------------x
Eric Komitee, United States District Judge:

           Plaintiff Gilbert Timsit seeks injunctive relief and

other remedies in this action.       He asserts that this Court has

subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a),

based on the diversity of citizenship of the parties.            See

Complaint ¶ 10, ECF No. 1.       There are indications in the record,

however, that diversity jurisdiction may not lie in this case.

As set forth below, Plaintiff is ordered to show cause on or

before January 4, 2021 why the case should not be dismissed for

lack of subject matter jurisdiction.

                              I. Background

           Plaintiff brings state-law claims against one

individual defendant, Ztvi “Zev” Schwartz, and several limited

liability companies:     741 Hancock, LLC; 223 Howard, LLC; 37

Covert, LLC; BSD Quincy LLC; Markein Investment IDF LLC;

McKarkein Capital LLC; and Berkshire Abstract & Title Agency,


                                     1
Case 1:20-cv-05446-EK-LB Document 30 Filed 12/23/20 Page 2 of 7 PageID #: 557



LLC.   By Order dated December 10, 2020, the Court noted that the

Complaint did not expressly allege the citizenship of defendant

Schwartz, or of the members of each LLC defendant.           See ECF No.

26 at 1.   I directed Plaintiff to file a supplemental affidavit

setting forth factual details sufficient for the Court to

determine whether diversity jurisdiction exists.           Id. at 2.

Plaintiff filed his response on December 16, providing

additional details about certain defendants and moving for

jurisdictional discovery with respect to defendant Berkshire

Abstract & Title LLC.      See Plaintiff’s Motion for Discovery, ECF

No. 29; Plaintiff’s Supplemental Affidavit and Exhibits, ECF

Nos. 29-1 to 29-7.     Based on Plaintiff’s submissions, the Court

cannot conclude that diversity jurisdiction exists at this

stage.

                              II. Discussion

       A. Subject Matter Jurisdiction

            This Court has an obligation to examine its subject

matter jurisdiction sua sponte, see Joseph v. Leavitt, 465 F.3d

87, 89 (2d Cir. 2006), and may not preside over cases absent

subject matter jurisdiction.       See Lightfoot v. Cendant Mortg.

Corp., 137 S.Ct. 553, 560-61 (2017).         “[F]ederal courts have an

independent obligation to ensure that they do not exceed the

scope of their jurisdiction, and therefore they must raise and

decide jurisdictional questions that the parties either overlook

                                     2
Case 1:20-cv-05446-EK-LB Document 30 Filed 12/23/20 Page 3 of 7 PageID #: 558



or elect not to press.”      Henderson ex rel. Henderson v.

Shinseki, 562 U.S. 428, 434 (2011).        If the Court lacks subject

matter jurisdiction, it must dismiss the action.           See Fed. R.

Civ. P. 12(h)(3); Arbaugh v. Y & H Corp., 546 U.S. 500, 514

(2006).

            Section 1332(a) requires “complete diversity between

all plaintiffs and all defendants.”        Lincoln Prop. Co. v. Roche,

546 U.S. 81, 89 (2005).      The “party seeking to invoke

jurisdiction under 28 U.S.C. 1332 bears the burden of

demonstrating that the grounds for diversity exist and that

diversity is complete.”      Herrick Co., Inc. v. SCS Commc’ns,

Inc., 251 F.3d 315, 322-323 (2d Cir. 2001) (internal citations

omitted).   Diversity jurisdiction is defeated if there are

foreign entities on both sides of the litigation.           See

Bayerische Landesbank, New York Branch v. Aladdin Capital

Management LLC, 692 F.3d 42, 49 (2d Cir. 2012) (“[D]iversity is

lacking . . . where on one side there are citizens and aliens

and on the opposite side there are only aliens.”) (quoting

Universal Licensing Corp. v. Paola del Lungo S.p.A., 293 F.3d

579, 581 (2d Cir. 2002)); Corporacion Venezolana de Fomento v.

Vintero Sales Corp., 629 F.2d 786, 790 (2d Cir. 1980) (“[T]he

presence of aliens on two sides of a case destroys diversity

jurisdiction.”); see also TLF CBRL LLC v. Societe Generale, No.

20-CV-2367, 2020 WL 1304143, at *1 (S.D.N.Y. Mar. 17, 2020) (“If

                                     3
Case 1:20-cv-05446-EK-LB Document 30 Filed 12/23/20 Page 4 of 7 PageID #: 559



one of the members of the plaintiff LLC . . . is a foreign

citizen, then there would be aliens on two sides of the case and

the Court would not have diversity jurisdiction.”).

            Plaintiff initially alleged that he “is a citizen of

Israel” and “Defendants are citizens of New York, New Jersey,

and Delaware.”    Compl. ¶ 10.     Plaintiff also alleged, however,

that defendant McKarkein Investment IDF LLC is “wholly owned” by

non-party Geneva International Insurance, Inc. (hereinafter,

“Geneva International”), id. ¶ 16; and he has now submitted the

Operating Agreement of McKarkein Investment IDF LLC, which

identifies Geneva International as its sole member.           See Exhibit

A-6 at 37, ECF No. 29-7.      Geneva International, in turn, is

“organized under the laws of Barbados” and has its “principal

place of business in Barbados,” Supplemental Affidavit ¶ 6, ECF

No 29-1, which makes it a foreign entity for jurisdictional

purposes.    See 28 U.S.C. § 1332(c)(1) (“[A] corporation shall be

deemed to be a citizen of every State and foreign state by which

it has been incorporated and of the State or foreign state where

it has its principal place of business . . . .”).

            Geneva International’s citizenship defines the

citizenship of McKarkein Investment IDF LLC because an LLC

“takes the citizenship of each of its members.”           See Bayerische

Landesbank, 692 F.3d at 49 (citing Handelsman v. Bedford Vill.

Assocs. Ltd. P’ship, 213 F.3d 48, 51–52 (2d Cir. 2000)).            It

                                     4
Case 1:20-cv-05446-EK-LB Document 30 Filed 12/23/20 Page 5 of 7 PageID #: 560



also affects the citizenship of the other LLC defendants in

which McKarkein IDF owns a membership interest, because their

citizenship, in turn, is determined by “an upstream analysis” of

their members.     Palmiotti v. JAF Carrier L.L.C., No. 15-CV-2365,

2017 WL 1166364, at *2 (E.D.N.Y. Mar. 28, 2017).            The Operating

Agreements of defendants 741 Hancock, LLC, 223 Howard, LLC, 37

Covert, LLC, and BSD Quincy LLC, all show McKarkein Investment

IDF LLC as the member holding 100% of membership interests.              See

Exhibits A-2, A-3, A-4, A-5 (ECF Nos. 29-3 through 29-6).

            Given these issues, Plaintiff has not satisfied his

burden of showing complete diversity.1         He therefore must show

cause why the case should not be dismissed for lack of diversity

jurisdiction, or face dismissal.          See Mazaya Trading Co. v. Fung

Grp., No. 20-CV-745, 2020 WL 6387334, at *2 (2d Cir. Nov. 2,

2020) (affirming dismissal for lack of diversity jurisdiction

where plaintiff was a citizen of Bermuda and defendant had a

principal place of business in Hong Kong); Mor v. Royal

Caribbean Cruises Ltd., No. 12-CV-3845, 2012 WL 2333730, at *2




      1 With respect to defendant Schwartz, the Complaint refers to him as “an

Israeli attorney,” Compl. ¶ 6, and “an individual residing in Brooklyn, New
York.” Id. ¶ 13. Although “allegations of residency alone cannot establish
citizenship,” Canedy v. Liberty Mut. Ins. Co., 126 F.3d 100, 102–03 (2d Cir.
1997), Plaintiff’s supplemental submission indicates that Schwartz is a
United States citizen by reference to “Schwartz’s United States Passport.”
Supplemental Affidavit ¶ 3. Plaintiff states that Schwartz is the sole
member of defendant McKarkein Capital LLC, see Supplemental Affidavit ¶ 5,
which indicates that Schwartz and McKarkein Capital LLC share the same
citizenship for jurisdictional purposes.

                                      5
Case 1:20-cv-05446-EK-LB Document 30 Filed 12/23/20 Page 6 of 7 PageID #: 561



(S.D.N.Y. June 19, 2012) (dismissing for lack of diversity

jurisdiction where individual plaintiff was citizen of Israel

and defendant was incorporated in Liberia).

     B. Jurisdictional Discovery

           Plaintiff also moves for limited jurisdictional

discovery with respect to defendant Berkshire Abstract & Title

LLC (“Berkshire”) in order to ascertain the identity and

citizenship of its member.       Plaintiff states that discovery is

warranted because the specific facts for which discovery is

sought — including Berkshire’s Operating Agreement — are not

publicly available.     See ECF No. 29 at 3.

           The district court may order jurisdictional discovery

“where the facts, for which discovery is sought, are peculiarly

within the knowledge of the opposing party.”          Gualandi v. Adams,

385 F.3d 236, 244 (2d Cir. 2004); see also Burlington Ins. Co.

v. MC&O Masonry, Inc., No. 17-CV-02892, 2018 WL 3321427, at *3

(E.D.N.Y. July 5, 2018) (granting jurisdictional discovery to

ascertain defendant LLCs’ membership information that was not

publicly available).     However, courts first consider whether

there has been a “threshold showing for some basis to assert

jurisdiction, such as facts that would support a colorable claim

of jurisdiction.”     See Mills 2011 LLC v. Synovus Bank, 921 F.

Supp. 2d 219, 228 (S.D.N.Y. 2013) (citing Ayyash v. Bank Al–

Madina, No. 04-CV-9201, 2006 WL 587342, (S.D.N.Y. Mar. 9,

                                     6
Case 1:20-cv-05446-EK-LB Document 30 Filed 12/23/20 Page 7 of 7 PageID #: 562



2006)).   As discussed above, it appears that complete diversity

is likely lacking with respect to other defendants.           Therefore,

the motion for discovery as to Berkshire is denied, without

prejudice to renew if Plaintiff successfully shows cause why the

case should not be dismissed.

                                 III. Conclusion

           For the reasons set forth above, Plaintiff is ordered

to show cause on or before January 4, 2021, in a memorandum of

law of ten pages or less, why this case should not be dismissed

for lack of subject matter jurisdiction.         Defendant may file a

reply of ten pages or less on or before January 7, 2021.            This

Order shall have no effect on other upcoming deadlines in this

case, or the hearing scheduled for January 8, 2021.



     SO ORDERED.

                                   _/s/ Eric Komitee_________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     December 23, 2020
           Brooklyn, New York




                                     7
